        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Russell Handy, Esq., SBN 195058
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       Phone(858)375-7385;(888)422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11
       Samuel Love,                            Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14     Barbara Estelle Garcia, in              Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of the Anthony &
       Barbara Garcia Trust;
16     Kuldeep Kaur Sidhu;
       Kulwant Singh Sidhu; and Does 1-
17     10,

18               Defendants.

19
20         Plaintiff Samuel Love complains of Barbara Estelle Garcia, in individual

21   and representative capacity as trustee of the Anthony & Barbara Garcia Trust;

22
     Kuldeep Kaur Sidhu; Kulwant Singh Sidhu; and Does 1-10 (“Defendants”),

23   and alleges as follows:

24
25
       PARTIES:

26     1. Plaintiff is a California resident with physical disabilities. He is

27   substantially limited in his ability to walk. He is a paraplegic who uses a

28
     wheelchair for mobility.


                                           1

     Complaint
        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 2 of 7




 1     2. Defendant Barbara Estelle Garcia, in individual and representative
 2   capacity as trustee of the Anthony & Barbara Garcia Trust, owned the real
 3   property located at or about 16211 E. 14th Street, San Leandro, California, in
 4   August 2019.
 5     3. Defendant Barbara Estelle Garcia, in individual and representative
 6   capacity as trustee of the Anthony & Barbara Garcia Trust, owns the real
 7   property located at or about 16211 E. 14th Street, San Leandro, California,
 8   currently.
 9     4. Defendants Kuldeep Kaur Sidhu and Kulwant Singh Sidhu owned Town
10   & Country Liquor located at or about 16211 E. 14th Street, San Leandro,
11   California, in August 2019.
12     5. Defendants Kuldeep Kaur Sidhu and Kulwant Singh Sidhu own Town &
13   Country Liquor (“Store”) located at or about 16211 E. 14th Street, San
14   Leandro, California, currently.
15     6. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein,
20   including Does 1 through 10, inclusive, is responsible in some capacity for the
21   events herein alleged, or is a necessary party for obtaining appropriate relief.
22   Plaintiff will seek leave to amend when the true names, capacities,
23   connections, and responsibilities of the Defendants and Does 1 through 10,
24   inclusive, are ascertained.
25
26     JURISDICTION & VENUE:
27     7. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 3 of 7




 1   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 3   of action, arising from the same nucleus of operative facts and arising out of
 4   the same transactions, is also brought under California’s Unruh Civil Rights
 5   Act, which act expressly incorporates the Americans with Disabilities Act.
 6     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7   founded on the fact that the real property which is the subject of this action is
 8   located in this district and that Plaintiff's cause of action arose in this district.
 9
10     FACTUAL ALLEGATIONS:
11     10. Plaintiff went to the Store in August 2019 with the intention to avail
12   himself of its items and to assess the business for compliance with the
13   disability access laws.
14     11. The Store is a facility open to the public, places of public
15   accommodation, and business establishments.
16     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide accessible parking.
18     13. On information and belief, the defendants currently fail to provide
19   accessible parking.
20     14. Plaintiff personally encountered this barrier.
21     15. By failing to provide accessible facilities, the defendants denied the
22   plaintiff full and equal access.
23     16. The lack of accessible facilities created difficulty and discomfort for the
24   Plaintiff.
25     17. Even though the plaintiff did not confront the barrier, on information
26   and belief the defendants currently fail to provide accessible paths of travel
27   inside the Store.
28     18. The defendants have failed to maintain in working and useable


                                               3

     Complaint
        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 4 of 7




 1   conditions those features required to provide ready access to persons with
 2   disabilities.
 3     19. The barriers identified above are easily removed without much
 4   difficulty or expense. They are the types of barriers identified by the
 5   Department of Justice as presumably readily achievable to remove and, in fact,
 6   these barriers are readily achievable to remove. Moreover, there are numerous
 7   alternative accommodations that could be made to provide a greater level of
 8   access if complete removal were not achievable.
 9     20. Plaintiff will return to the Store to avail himself of its items and to
10   determine compliance with the disability access laws once it is represented to
11   him that the Store and its facilities are accessible. Plaintiff is currently deterred
12   from doing so because of his knowledge of the existing barriers and his
13   uncertainty about the existence of yet other barriers on the site. If the barriers
14   are not removed, the plaintiff will face unlawful and discriminatory barriers
15   again.
16     21. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff will
19   amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26
27
28


                                               4

     Complaint
        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
        Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 6 of 7




 1     24. When a business provides parking, it must provide accessible parking.
 2     25. Here, accessible parking has not been provided.
 3     26. When a business provides paths of travel, it must provide accessible
 4   paths of travel.
 5     27. Here, accessible paths of travel have not been provided.
 6     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 7   here because the conditions challenged in this lawsuit do not comply with the
 8   1991 Standards.
 9     29. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     30. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     31. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     32. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     33. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              6

     Complaint
         Case 3:19-cv-05390-SK Document 1 Filed 08/28/19 Page 7 of 7




 1   rights to full and equal use of the accommodations, advantages, facilities,
 2   privileges, or services offered.
 3      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4   discomfort or embarrassment for the plaintiff, the defendants are also each
 5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6   (c).)
 7
 8             PRAYER:
 9             Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11           1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15           2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20   Dated: August 14, 2019               CENTER FOR DISABILITY ACCESS
21
22                                        By:
23                                        ____________________________________
24                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
25
26
27
28


                                                7

     Complaint
